Citation Nr: 1505506	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder degenerative joint disease.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral foot disorders.

4.  Entitlement to recognition of D.B. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 

(The issues of entitlement to higher ratings for right hip degenerative joint disease, recurrent dermatitis of the feet, and residuals of nasal septal surgery will be addressed in a separate Board decision.)



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1986.  His son, D.B., is the subject of the appeal for recognition as a helpless child.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, regarding the right shoulder and right knee disorders, bilateral hammertoes and bunions, and recognition of D.B. as a helpless child.  A transcript of the hearing is of record.  

The issues of service connection for bilateral hammertoes and bunions and recognition of D.B. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a July 2014 Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claims for an increased rating for a right shoulder disability and service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for a rating in excess of 10 percent for right shoulder degenerative joint disease are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a right knee disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record at the July 2014 Board hearing, withdrew the appeal for an increased rating for a right shoulder disability and service connection for a right knee disorder; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed without prejudice to refiling.

VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The withdrawn claims are decided as a matter of law; therefore, no discussion of the duties to notify and assist with respect to these issues is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

The appeal for a rating in excess of 10 percent for right shoulder degenerative joint disease is dismissed. 

The appeal for service connection for a right knee disorder is dismissed.


REMAND

With respect to service connection for bilateral foot disorders, an August 1977 service treatment record notes that the Veteran complained of pain in the fourth and fifth toes of the right foot and had hammertoes causing pain.  He contends that wearing ill-fitting boots during service caused his current hammertoes and bunions and submitted an article that poorly fitting shoes can cause hammertoes.  As there is evidence of complaints in-service and a current diagnosis, an examination is needed to adequately adjudicate the claim. 

With respect to recognition of his son, D.B., as a helpless child, the Veteran asserts that his son became incapable of self-support prior to attaining the age of 18 due to attention deficit disorder and autism.  He testified that his son has not finished college, never held a job, and lives at home. 

The evidence reflects that D.B. was diagnosed with developmental problems before and after he turned 18.  Specifically, he was diagnosed as perceptually impaired at age 4 and placed in special education classes.  He was also diagnosed with attention deficit hyperactivity disorder.  In an October 2014 private neuropsychological evaluation report, Dr. M.B. (a neuropsychologist) diagnosed D.B. with autism spectrum disorder with persistent deficits in social communication and interaction across multiple environments and a history of repetitive patterns of behavior and activities.  

While Dr. M.B. noted that these symptoms were first identified at age 4, have persisted throughout adulthood, and opined that these symptoms caused significant impairment in D.B.'s social, academic, and vocational functioning, he did not offer an opinion whether D.B. had a disability that made him incapable of self-support prior to age 18; therefore, the Board finds that an opinion is required.

Accordingly, the issues of service connection for a bilateral foot disorder and recognition of D.B. as a helpless child are REMANDED for the following actions:

1.  Schedule the Veteran for an examination to address the claimed foot disorders.  The claims folder should be made available to the examiner.  The examiner should diagnose all foot disorder, including hammertoe and bunion, and offer the following opinion for each of the disorders identified:

* Is it at least as likely as not (50 percent or greater probability) that each disorder identified was incurred in or caused by active service?

The VA examiner should note and discuss the article (received by VA in January 2012) that hammertoes most frequently results from wearing poorly fitting shoes that can force the toe into a bent position, such as excessively high heels or shoes that are too short or narrow for the foot.  The examiner should provide a rationale and basis for all opinions expressed.  

2.  Forward the claims file to an appropriate provider for an opinion regarding whether D.B. became incapable of self-support prior to reaching the age of 18.  In-person examination or testing of D.B. is not required if the requested opinion can be rendered without resorting to speculation or unless otherwise deemed necessary by the reviewer.  

The reviewer is asked to determine whether it is at least as likely as not (50 percent or greater probability) that D.B.'s disabilities rendered him permanently incapable of self-support at the age of 18.  If possible, the reviewer should indicate what employment limitations, if any, would have existed at age 18. 

If the reviewer determines that D.B. is (and has been) capable of self-support, the reviewer is asked to discuss the evidence that establishes that D.B. is capable of self-support with particular attention to his industrial and employment capabilities, if any.  

If the reviewer determines that D.B. was permanently incapable of self-support at the age of 18, the reviewer is then asked to express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that there was improvement sufficient to render D.B. capable of self-support after age 18.  

The reviewer should provide a rationale and basis for all opinions expressed.  
 
3.  Then, readjudicate the appeal.  If the any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


